Citation Nr: 1236853	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
 in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to otitis media. 

2.  Entitlement to an increased (compensable) rating for residuals of post operative right ear otitis media.  

3.  Entitlement to a compensable schedular rating prior to March 9, 2011, and to a schedular rating in excess of 30 percent for service-connected bilateral hearing loss as of March 9, 2011. 

4.  Entitlement to a compensable rating prior to March 9, 2011, and in excess of 30 percent as of March 9, 2011, for service-connected bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1). 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to February 1959. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision in which the RO continued the assigned noncompensable rating for the Veteran's bilateral hearing loss and for postoperative residuals of right ear otitis media.  The Veteran filed a notice of disagreement (NOD) in April 2005, and the RO issued a statement of the case (SOC) in April 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in May 2007. 

In December 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested action, the AMC in a February 2012 rating granted a 30 percent rating for the bilateral hearing loss effective March 9, 2011, but continued the noncompensable rating prior to that date.  The Board has recharacterized this issue to reflect the staged increase.  The AMC continued to deny the claim for a compensable rating for PTSD (as reflected in a February 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

The Board in its December 2010 remand also referred a pending claim for service connection for tinnitus to the RO for further adjudication.  No further action appears to have been undertaken in regards to this matter.  However the Board finds that this issue is inextricably intertwined with the issue of entitlement to a compensable rating for tinnitus that is on appeal, as tinnitus is among the disorders that may be rated as a manifestation of the otitis media, See Note to 38 C.F.R. § 4.87 Diagnostic Code 6200 (2011).  Consequently, the Board has characterized this issue to be that of service connection for tinnitus to include as secondary to service connected otitis media, and will be remanding this matter for further development.  Consideration of the increased rating for otitis media is deferred pending the outcome of the intertwined issue of service connection for tinnitus.  

In regards to the claim for entitlement to a compensable rating prior to March 9, 2011, and in excess of 30 percent as of March 9, 2011, for service-connected bilateral hearing loss on an extra-schedular basis, this has been raised by the Veteran's representative in an April 2012 brief, and by the March 2011 VA examination.  This matter has been recharacterized as an issue before the Board as separate from the schedular rating for the bilateral hearing loss, and is being remanded by the Board to address due process matters.  

Review of the electronic claims file discloses no evidence pertinent to the matters on appeal. 

The issues of entitlement to service connection for tinnitus as secondary to service connected otitis media and for entitlement to a compensable rating prior to March 9, 2011, and in excess of 30 percent as of March 9, 2011, for service-connected bilateral hearing loss on an extra-schedular basis, are addressed in the remand following the order; these matters are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA ,



FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the current claim for increase, audiometric testing prior to March 9, 2011 revealed no worse than Level IX hearing in the right ear and Level I hearing in the left ear, even with consideration of an exceptional hearing pattern of the right ear.  

3.  As of March 9, 2011, audiometric testing reveals no worse than Level XI hearing in the right ear and Level IV hearing in the left ear, even with consideration of an exceptional hearing pattern of the right ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hearing loss, prior to March 9, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2011).  


2.  The criteria for a rating in excess of 30 percent for hearing loss, from March 9, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159  has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id ; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

In this appeal, in a March 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for hearing loss, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA in connection with this claim.  

Following the rating, additional notice was sent in March 2006. The March 2006 post-rating letter again provided notice to the appellant regarding what information and evidence is needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the appellant, and what evidence would be obtained by VA.  This March 2006 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159  then in effect).  

After issuance of the March 2006 letter and the April 2007 SOC, and opportunity for the Veteran to respond, the December 2012 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of a March 2011 VA audiological evaluation that was obtained following the Board's remand for further development..  Also of record and considered in connection with the appeal are the written statements provided by the Veteran , and by his representative, on his behalf.  The Board also finds that no additional RO action on the claim herein decided, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 55 decibels at each of the four specified frequencies from 1000 to 4000 Hertz, or is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) and (b).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, as the RO has already awarded staged ratings for the disability under consideration, the Board must consider the propriety of the ratings at each stage, as well as whether further staged rating of the Veteran's hearing loss is warranted.

Audiometric testing conducted on December 2004 VA audiological evaluation revealed the following pure tone thresholds, in decibels:


HERTZ




1000
2000
3000
4000
RIGHT
95
90
95
100
LEFT
25
20
25
40

Pure tone threshold averages were 95 decibels (dB) in the right ear and 28 dB in the left ear.  Speech discrimination scores were 84 percent in the right ear, 94 percent in the left ear.  The audiologist found that, as for the right ear, the Veteran had a profound mixed type hearing loss in the right ear and a mild sensorineural type hearing loss in his left ear. 

Audiometric testing conducted on March 2011 VA audiological evaluation revealed the following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
RIGHT
105
105
105+
105+
LEFT
40
40
45
60

Pure tone threshold averages were 105 dB in the right ear and 46 dB in the left ear.  Speech discrimination scores were less than 70 percent in the right ear (deemed poor) and at 78-70 percent in the left ear, deemed fair.  The audiologist found that, as for the right ear, the Veteran had mixed profound hearing loss of 90+ dB.  The assessment for the left ear was mild (26-40 dB) to profound (90 dB) sensorineural hearing loss.  

The March 2011 report reflects the Veteran's contentions of having difficulty hearing when driving, watching TV, talking on the phone, and in social and religious gatherings.  

None of the other evidence, including the VA examinations conducted to address ear disease done in February 2005 and March 2011, provided any audiometric testing results, although the February 2005 examiner did cite the ear disease examination did cite a lay history of the Veteran expressing that he felt his hearing was worsening particularly in the right ear.  The Veteran's lay evidence submitted contained statements from fellow service members in March 2011, which asserted the Veteran has a hearing problem related to his service.  The Board notes that these lay statements from his fellow service members appear to argue that he should be granted service connection for his hearing loss, which is not in dispute, and do not have any bearing on this claim for an increased rating.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation in December 2004 reveals no worse than Level IV hearing in the right ear and Level I hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable percent rating under 38 C.F.R § 4.85 , Diagnostic Code 6100, as is currently assigned prior to March 9, 2011. 

The Board further observes that the pure tone thresholds recorded on the VA audiological evaluation in December 2004 reflect exceptional hearing impairment as defined by regulation in the right ear only, as pure tone thresholds at each of the four specified frequencies was 55 decibels or more.  However, application of the reported findings to Table VIa results in no worse than Level IX hearing in the right ear, with the left ear (which does not fall under the pattern for exceptional hearing impairment), continuing to be Level I hearing.  Application of these findings to Table VI corresponds to a noncompensable percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hence, a higher rating also is not is not warranted under 38 C.F.R. § 4.86(a) for the hearing loss prior to March 9, 2011.

In regards to the hearing impairment rated as 30 percent disabling as of March 9, 2011, the findings from the audiology examination of that date reveals no worse than Level VII hearing in the right ear (when considering the speech discrimination documented as "less than 70 percent" falls within the 68 to 74 percent criteria),and Level IV hearing in the left ear (when considering the speech discrimination documented as "78-70 percent" falls within the 68 to 74 percent criteria), based on application of the reported findings to Table VI.  This corresponds to a 20 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

An application of the reported findings to Table VIa results in Level XI hearing in the right ear (the highest level of severity), with the left ear (which does not fall under the pattern for exceptional hearing impairment), continuing to be Level IV hearing.  Application of these findings to Table VI corresponds to a 30 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hence, a higher rating also is not is not warranted under 38 C.F.R. § 4.86(a) for the hearing loss as of March 9, 2011.

The Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results. See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 .

For all the foregoing reasons, the Board finds that there is no basis for a compensable schedular rating of the Veteran's bilateral hearing loss prior to March 9, 2011 or in excess of 30 percent disabling as of March 9, 2011, and that the claim for a higher rating, on a schedular basis, must be denied. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the method for deriving schedular ratings for hearing, that doctrine is not for application.  See 38 U.S.C.A. §5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

A compensable rating for bilateral hearing loss, prior to March 9, 2011 is denied.

A rating in excess of 30 percent for bilateral hearing loss, from March 9, 2011, is denied.


REMAND

Unfortunately the Board finds that further RO action on the remaining claims on appeal are warranted, even though such will, regrettably, further delay an appellate decision on these matters.

It is again necessary to remand the issue of entitlement to a compensable rating for the otitis media, in order to address an intertwined matter concerning a pending claim for service connection for tinnitus.  Previously the Board in its December 2010 remand referred a claim for entitlement to service connection for tinnitus to the RO to further adjudicate.  As pointed out by the Veteran's representative in an April 2012 brief, no further action has been undertaken by the RO in this matter.  Further development must be undertaken to clarify the nature and etiology of the tinnitus, as the question of the causation of this tinnitus is inextricably intertwined with the currently pending appeal for a compensable rating for the otitis media of the right ear.  

Specifically, the Veteran's otitis media of the right ear is currently rated under the provisions of Code 6200, which provides a maximum 10 percent evaluation for chronic suppurative otitis media, during suppuration, or with aural polyps.  38 C.F.R. § 4.87, Code 6200.  A Note to Code 6200 provides that other manifestations related to otitis media, including hearing loss, tinnitus, labyrinthitis, facial nerve paralysis, or bone loss of skull may be rated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.87 , Code 6200, Note.  

A review of the evidence pertinent to this claim reveals that when the Veteran underwent a VA audiological examination in December 2004, the examiner stated that his tinnitus was less likely due to service, but did not discuss whether this condition was a residual of his otitis media.  The VA examinations in March 2011 provide contradictory information as to the presence of tinnitus.  The March 2011 ear disease examination gives a confusing answer to a question as to symptoms of Meneire's syndrome, by stating that there is no tinnitus, although noting a history of such.  The VA audiology examination from March 2011 does note tinnitus, but fails to address etiology, to include whether such tinnitus is due to his residuals of otitis media.  Thus it is necessary to obtain an addendum opinion to further clarify the nature and etiology of the Veteran's tinnitus.  As the outcome of this development could potentially affect the outcome of the claim for entitlement to a compensable rating for the residuals of the otitis media, the Board shall defer further adjudication of this issue pending the completion of such development.  

Additionally, remand is indicated to address a claim raised by the Veteran's representative that entitlement to an extraschedular rating for the Veteran's hearing loss is warranted under 38 C.F.R. § 3.321.  This was raised by the representative in an April 2012 brief, where it was argued that the regular rating schedule does not accurately represent the severity of the Veteran's hearing loss disability.  Specifically, the representative directed the Board's attention to the findings from the March 2011 VA examination, wherein the examiner described the Veteran's hearing loss as resulting in "significant" effects on his occupational and daily activities.  In this examination report from March 2011, the effects on the Veteran's daily activities included difficulty hearing when driving, watching TV, in social and religious gatherings, and on the telephone.  Occupationally, his hearing loss posed a safety risk in not hearing alarms and he reported difficulty hearing customers.  

As noted in the Court's decision, a determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted. Id.   

The functional effects of hearing loss are pertinent to the matter of entitlement to a higher rating on an extra-schedular basis (see, e.g., Martinak v. Nicholson, 21 Vet. App. 449, 455 (2007)).  Here, while the examination from March 2011 does raise a question of possible extraschedular consideration, the RO has not yet considered whether extraschedular consideration is appropriate in this matter.  Specifically, the supplemental statement of the case in February 2012, which considered the findings from this March 2011 examination, failed to adjudicate whether an extraschedular evaluation is appropriate.  Earlier adjudications also did not address whether an extraschedular evaluation is appropriate.  Although the legal criteria for an extraschedular evaluation was provided in the April 2007 SOC, there was no discussion as to whether such evaluation was appropriate.

Given the representative's assertions in the April 2012 brief, the findings in the March 2011 VA examination, and to avoid any prejudice to the Veteran, the RO should address the applicability of the provisions of 38 C.F.R. § 3.321(b) , in the first instance (and, if denied, give him and his representative notice and an opportunity to respond).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

On remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should forward the entire claims file, to include a complete copy of this REMAND, to the examiner who had examined the Veteran for an ears disorder in March 2011 to provide an addendum opinion regarding the nature and etiology of his tinnitus.  

Based on review of the testing results and the Veteran's documented medical history and assertions, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's tinnitus (a) is medically related to service, or (b) was caused or is aggravated (worsened beyond natural progression) by his service-connected otitis media disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In rendering the requested opinions, the examiner should specifically consider the in-and post-service treatment records, as well as the Veteran's contentions.  If another examination is necessary to properly answer these questions, one should be scheduled. 

The physician should set forth the complete rationale for the conclusions reached, in a printed (typewritten) report. 

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for tinnitus to include as secondary to the service connected otitis media; as well as the claim for a compensable rating for the otitis media, and the claim for entitlement to a compensable rating prior to March 9, 2011, and in excess of 30 percent as of March 9, 2011, for service-connected bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  The RO should adjudicate each claim in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


